[Cite as D.D. v. Hayes, 2011-Ohio-4963.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96825



                                              D. D.
                                                         RELATOR

                                               vs.

          THE HONORABLE JERRY L. HAYES, ET AL.
                                                         RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                        Writ of Prohibition
                                  Motion Nos. 444762 and 445573
                                        Order No. 447997

RELEASE DATE:               September 26, 2011
ATTORNEYS FOR RELATOR

Steven E. Wolkin, Esq.
820 W. Superior Avenue, Suite 510
Cleveland, Ohio 44113-1384

John V. Heutsche, Esq.
700 West St. Clair Avenue
Hoyt Block Building, Suite 220
Cleveland, Ohio 44113-1274


ATTORNEYS FOR RESPONDENTS

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Charles E. Hannan, Jr., Esq.
           Matthew E. Meyer, Esq.
Assistant County Prosecutors
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

GUARDIAN AD LITEM

James H. Schulz, Jr., Esq.
1370 Ontario Street, Suite 1520
Cleveland, Ohio 44113

FOR CHRISTOPHER NOBLE

Paulette J. Lilly, Esq.
159 Glenview Drive
Avon Lake, Ohio 44012
JAMES J. SWEENEY, P.J.:

       {¶ 1} This case is another move in what appears to be a contentious struggle

between a mother and a father over the care and custody of their son.1

       {¶ 2} On May 24, 2011, the mother commenced this prohibition action against the

respondents, Judge Jerry L. Hayes and the Court of Common Pleas, Juvenile Court

Division, to prevent them from exercising any jurisdiction to hear and determine motions

relating to custody and visitation of the son in the underlying case, Juvenile Court Case

No. 08738998.        The mother also filed an application for an alternative writ seeking the

same relief. She argues that the failure of the parties to file an R.C. 3127.23 affidavit

concerning the son’s residences and other court proceedings concerning him upon the

reopening of the case deprives the respondents of jurisdiction. On June 23, 2011, the

judicial respondents moved for summary judgment.2                  The mother never responded to

that motion. For the following reasons, this court grants the respondents’ motion for

summary judgment and denies the mother’s application for writ of prohibition and her

application for an alternative writ.

       {¶ 3} The son was born on November 30, 2007.                    The mother commenced the

underlying case as a paternity action on October 7, 2008.             She attached to the complaint



       1
           Pursuant to this court’s policy not to disclose in its opinions the identity of any child or
party in a juvenile case, this court will refer to persons as “the mother,” “the father,” and “the son.”
       2
           On the same day, this court permitted the father to intervene as a respondent.
a Uniform Child Custody Jurisdiction and Enforcement Act affidavit as required by R.C.

3127.23.3

       {¶ 4} That statute requires each party to a child custody proceeding to submit in

the party’s first pleading an affidavit that states the child’s present address, the child’s

residence for the last five years, the names and present addresses of persons who lived

with the child during that time, and information pertaining to any custody proceedings

concerning the child in any state. That statute also imposes a continuing duty to advise the

trial court of any custody, visitation, child support, or guardianship proceedings

concerning the child in any state. The purpose of the legislation is to avoid jurisdictional

competition and conflict with courts of other jurisdictions and to facilitate the resolution

of custody matters so that the child will not be caught in a judicial “tug of war” between

different jurisdictions.

       {¶ 5} The mother’s affidavit stated that the son had lived with her at the same

Ohio address since his birth. Additionally, she had not participated in any capacity in

any other litigation, in Ohio or any other state, concerning custody or visitation of the son.

 She also had no information of any proceedings that could affect the current

proceedings.

       {¶ 6} On February 24, 2010, the mother and the father entered into a shared

parenting agreement which was modified in May and November 2010.                 On April 5,

2011, the mother filed multiple motions, including a motion for a forensic sex abuse

       3
           This statute was formerly R.C. 3109.27.
evaluation, a motion for the father’s parenting time to be supervised, a motion for

appointment of a guardian ad litem, a motion to compel discovery, a motion for attorney’s

fees, and a motion to stay judgment and proceedings in aid of execution. At that time,

the mother did not file another R.C. 3127.23 affidavit, nor did the father. The trial court

held hearings on this matter on April 29 and 30, 2011. On May 16, 2011, the respondent

judge ordered that the son be placed temporarily in the home of a non-party couple to aid

the forensic evaluation. On May 24, 2011, the mother commenced this prohibition

action to prevent the judge from enforcing his order or further litigating this matter. On

May 27, 2011, the father filed an R.C. 3127.23 affidavit in which he stated that the son

has always lived at the same Ohio address, that there was not, at the commencement of

the underlying case or now, any pending parenting proceedings concerning the son, and

that the only proceedings concerning the son are the underlying case and a Summit

County domestic relations case which that court dismissed for lack of jurisdiction.

       {¶ 7} The principles governing prohibition are well established. Its requisites are

(1) the respondent against whom it is sought is about to exercise judicial power, (2) the

exercise of such power is unauthorized by law, and (3) there is no adequate remedy at

law. State ex rel. Largent v. Fisher (1989), 43 Ohio St.3d 160, 540 N.E.2d 239.

Prohibition will not lie unless it clearly appears that the court has no jurisdiction of the

cause which it is attempting to adjudicate or the court is about to exceed its jurisdiction.

State ex rel. Ellis v. McCabe (1941), 138 Ohio St. 417, 35 N.E.2d 571, paragraph three of

the syllabus. “The writ will not issue to prevent an erroneous judgment, or to serve the
purpose of appeal, or to correct mistakes of the lower court in deciding questions within

its jurisdiction.” State ex rel. Sparto v. Juvenile Court of Darke County (1950), 153

Ohio St. 64, 65, 90 N.E.2d 598. Furthermore, it should be used with great caution and

not issue in a doubtful case. State ex rel. Merion v. Tuscarawas Cty. Court of Common

Pleas (1940), 137 Ohio St. 273, 28 N.E.2d 273, and Reiss v. Columbus Mun. Court (App.

1956), 76 Ohio Law Abs. 141, 145 N.E.2d 447. Nevertheless, when a court is patently

and unambiguously without jurisdiction to act whatsoever, the availability or adequacy of

a remedy is immaterial to the issuance of a writ of prohibition. State ex rel. Tilford v.

Crush (1988), 39 Ohio St.3d 174, 529 N.E.2d 1245, and State ex rel. Csank v. Jaffe

(1995), 107 Ohio App.3d 387, 668 N.E.2d 996. However, absent such a patent and

unambiguous lack of jurisdiction, a court having general jurisdiction of the subject matter

of an action has authority to determine its own jurisdiction. A party challenging the

court’s jurisdiction has an adequate remedy at law via appeal from the court’s holding

that it has jurisdiction. State ex rel. Rootstown Local School Dist. Bd. of Edn. v. Portage

Cty. Court of Common Pleas (1997), 78 Ohio St.3d 489, 678 N.E.2d 1365, and State ex

rel. Bradford v. Trumbull Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-132, 597 N.E.2d

116. Moreover, the court has discretion in issuing the writ of prohibition. State ex rel.

Gilligan v. Hoddinott (1973), 36 Ohio St.2d 127, 304 N.E.2d 382.

       {¶ 8} The mother argues that the filing of the R.C. 3127.23 affidavit is

jurisdictional.   The failure to file the affidavit at the time of the resumption of the case in

2011 is a jurisdictional defect which deprives the trial court of the ability to proceed in the
case.   Indeed, in Pasqualone v. Pasqualone (1980), 63 Ohio St.2d 96, 406 N.E.2d 1121,

first paragraph of the syllabus, the Supreme Court of Ohio ruled: “The requirement in

R.C. 3109.27 that a parent bringing an action for custody inform the court at the outset of

the proceedings of any knowledge he has of custody proceedings pending in other

jurisdictions is a mandatory jurisdictional requirement of such an action.”               In

Pasqualone, the Supreme Court of Ohio on appeal overturned an Ohio court’s award of

custody to the father because the father never filed the required affidavit in his divorce

and custody action.

        {¶ 9} However, the mother’s argument is not persuasive.           The respondents’

basic statutory jurisdiction and the mother’s initial filing of the R.C. 3127.23 affidavit

vests the respondents with at least sufficient jurisdiction to determine their own

jurisdiction. R.C. 2151.23(A)(2) grants the juvenile court exclusive original jurisdiction

to determine custody of any child not a ward of another court of this state. R.C. Chapter

3111 also vests the juvenile court with original jurisdiction to determine paternity actions.

  When the mother commenced her paternity action in 2008 with the required affidavit,

the respondents had jurisdiction to hear the matter. Moreover, pursuant to the Uniform

Child Custody Jurisdiction and Enforcement Act, R.C. 3127.16, the court has exclusive,

continuing jurisdiction over the determination until the court or a court of another state

determines that the child, the child’s parents, and any person acting as a parent does not

presently reside in this state.   Therefore, the respondents had jurisdiction over the case
even after the parents reached their agreement over custody.        The respondents did not

patently and unambiguously lack jurisdiction over the matter.

       {¶ 10} Moreover, the Supreme Court of Ohio in In Re Palmer (1984), 12 Ohio

St.3d 194, 465 N.E.2d 1312, limited Pasqualone.           It warned against a mechanistic

interpretation of the statute because such an approach would allow parties to obstruct

custody proceedings by wilfully failing to file the affidavit and thus hinder the trial court

in fulfilling its primary purpose, determining the best interest of the child. In Palmer,

the Supreme Court of Ohio ruled that the parties had conferred jurisdiction upon the trial

court through estoppel by stipulating to the facts necessary to vest jurisdiction.      In other

words, the trial court had sufficient jurisdiction to determine its own jurisdiction.

       {¶ 11} Following Palmer, Ohio courts have “declined to strictly apply the

jurisdictional requirements” of the statute.      Rather, the courts have exercised their

authority in child custody matters when the statute’s requirements are substantially

satisfied and no prejudice results. This includes accepting late filings of an affidavit.

Moreover, the parties have then litigated the jurisdictional issues through appeal, rather

than through a writ of prohibition.          Mendiola v. Mendiola, Portage App. No.

2006-P-0038, 2007-Ohio-466, ¶57; Adkins v. Adkins (May 15, 1991), Pickaway App. No.

89 CA 26; Smith v. Boyd, Seneca App. No. 13-05-49, 2006-Ohio-6931; In Rel Halstead,

Columbiana App. No. 04 CO 37, 2005-Ohio-403; and Dole v. Dole, Holmes App. No.

10CA013, 2011-Ohio-1314.
       {¶ 12} Accordingly, this court grants the respondents’ motion for summary

judgment and denies the petitioner’s application for an alternative writ and the application

for a writ of prohibition. Petitioner to pay costs. This court directs the Clerk of the

Eighth District Court of Appeals to serve upon the parties notice of this judgment and its

date of entry upon the journal. Civ.R. 58(B).




JAMES J. SWEENEY, PRESIDING JUDGE

LARRY A. JONES, J., and
COLLEEN CONWAY COONEY, J., CONCUR